Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-35, drawn to a genetic engineering process of a fibrous plant, comprising identification of one bast fibre promoter, amplification of the bast fibre promoter and preparing an expression cassette by using the bast fibre promoter with at least one gene coding for a first protein through a protein domain, the protein of the protein domain being a second protein different from the first protein.

Group II, claim(s) 36-40 drawn to an expression cassette comprising a bast fibre promoter identified in a below snap-point part of the stem of a fibrous plant and at least one gene coding for a protein, wherein the bast promoter is fused to a protein domain fused itself to the at least one gene coding for a first protein, the protein of the protein domain being a second protein different from the first protein, a plant or transgenic plant comprising said expression cassette.

The technical feature linking Groups I-II is a plant comprising bast fibre promoter operably linked to a protein comprising translationally fused protein domain from some other protein.  However, document (WO 2013/149801 A1; Published October 10, 2013; see in particular, pages 1-3; figure 1, page 28, paragraph 2) discloses a genetic engineering process of fibrous plant comprising fusing a promoter (e. g. a stem-specific promoter) via a domain (secretion signal) to a second protein (hydrophobin).

Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts. 

In the instant case, Applicant is required to elect one protein from the following with the elected group of claims:
(i)	one cellulose-binding domain recognizing xylan from SEQ ID NO: 2 and SEQ ID NO: 4; 
(ii)	one promoter sequence from SEQ ID NOs: 7, 16, 17, 19, 20, 22 and 23; and 
(iii)	one first protein from (a) surface active protein; (b) elastomeric protein; (c) phosphoprotein; and (d) spheroprotein

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663